DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/30/2022.  Claim 44 has been canceled.  Claims 39-43 and 45-58 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Kimberly Jordahl on 7/11/2022.

4.	The application has been amended as follows:
Claim 50, line 1, change “to 49” to -- to claim 49 --.
Allowable Subject Matter

5.	Claims 39-43 and 45-58 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Gibanel et al. (US 2017/0369603), Singer et al. (US 2018/0291227) and Yoo et al. (Journal of Applied Polymer Science, vol. 112, 1587-1594, 2009).
	Gibanel et al. disclose a coating composition comprising: an aqueous carrier including water; and an emulsion-polymerized latex copolymer dispersed in the aqueous carrier, and comprising: one or more ethylenically-unsaturated monomers each having one or more ethylenically-unsaturated groups such as acrylic acid or ethanediol di(meth)acrylate; and one or more styrene offset monomers; wherein the composition can contain curing agent such as aminoplast resin including melamine formaldehyde (claim 67, [0053], [0061],  [0068], [0085], [0115]).
	Singer et al. disclose a coating composition comprising a latex having a reactive functional group such as acrylic acid or difunctional (meth)acrylate; a hydroxyalkylamide crosslinker, and water (claims 1 and 4, [0010], [0015],  coating examples 41-45 in Table 11).
	Yoo et al. disclose a latex coating composition comprising a latex including butyl acrylate, methyl methacrylate, acrylic acid, N-methylol acrylamide, ethylene glycol dimethacrylate; a crosslinking agent prepared from hexamethylene diisocyanate and aziridine ethanol, and water (Abstract, Experimental on p. 1568).
	Thus, Gibanel et al., Singer et al. and Yoo et al. do not teach or fairly suggest the claimed coating composition comprising (a) a crosslinkable carboxyl- functional acrylic polymer made by polymerizing monomers including an acidic monomer, a multi-ethylenically unsaturated monomer and optionally styrene or substituted styrene, (b) a nitrogen-containing carboxyl-reactive crosslinking agent, wherein the nitrogen-containing carboxyl-reactive crosslinker includes at least one hydroxyl group or one or more aziridine, diimide, or oxazoline groups, and (c) a liquid carrier that includes water and optionally an organic solvent; wherein: at least a portion of the acrylic polymer is formed from an emulsion polymerized ethylenically unsaturated monomer component including at least one monomer having (i) a Tg of more than 40°C; and the coating composition, when thermally cured, has a glass transition temperature of at least 40°C.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762